EXHIBIT 10.1
STOCK SALE AGREEMENT
     THIS STOCK SALE AGREEMENT (this “Agreement”), dated as of August 19, 2009,
is by and between AVASTRAUSA, INC., a Delaware corporation (“Seller”), AVASTRA
SLEEP CENTRES LIMITED ABN 47 094 446 803 (“Parent”) and SDC HOLDINGS, LLC, an
Oklahoma limited liability company (“Buyer”).
     A. Seller owns all of the issued and outstanding capital stock of
somniTech, Inc., a Kansas corporation, and somniCare, Inc., a Kansas corporation
(the “Somni Stock”).
     B. Seller owns all of the issued and outstanding capital stock of Avastra
Eastern Sleep Centers, Inc., a New York corporation (the “Eastern Stock”).
     C. Seller desires to sell, and Buyer desires to purchase, the Somni Stock
and the Eastern Stock on the terms set forth in this Agreement.
     In consideration of the premises, and the mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties agree as
follows.
     1.Purchase and Sale
     On the terms and subject to the conditions set forth in this Agreement,
Seller shall sell, assign, transfer, and deliver the Somni Stock and the Eastern
Stock to Buyer free and clear of all liens and encumbrances.
     2. Closing
          (a) The closing of the acquisition of the Somni Stock shall take place
at the offices of McAfee & Taft A Professional Corporation at 211 N. Robinson,
10th Floor, Two Leadership Square, Oklahoma City, Oklahoma 73102 (the “Closing
Location”), at 10:00 a.m. CDT on August 24, 2009 or such other time and place as
mutually agreed to by the parties.
          (b) The closing of the sale of the Eastern Interests shall take place
at the Closing Location at 10:00 a.m. CDT on September 30, 2009 or such other
time and place as mutually agreed to by the parties.
     3. Purchase Price
          (a) Somni Stock. The total consideration for the Somni Stock is
US$6,000,000, payable by the Buyer as follows:
     (i) an amount represented by Buyer assuming liability from Parent for the
earnout obligations of Parent under the Merger Agreement, dated May 4, 2007,
pursuant to which Seller acquired the Somni Stock and in respect of which Buyer
must make payment to Pamela R Gillis Revocable Trust before 5:00 p.m. CDT on
August 24, 2009;
     (ii) an amount representing the accrued liability of Parent in respect of
the convertible note obligations of Parent paid to an account nominated by
Parent to be held of the benefit of note holders pending redemption of the notes
by Parent; and

 



--------------------------------------------------------------------------------



 



     (iii) an amount representing the remaining consideration after deduction
the amounts paid under (i) and (ii) to be paid via electronic funds transfer or
telegraphic transfer to or at the direction of Parent.
     (b) Eastern Stock. The consideration for the Eastern Stock is payable by
Buyer as follows:
     (i) an amount represented by Buyer assuming liability from Parent for the
earnout obligations of Parent under the Asset Purchase Agreement dated
October 10, 2007;
     (ii) US$1,000,000 in cash to be paid at the direction of Seller to Parent
in four equal installments of US$250,000 at closing and on January 31, May 31
and September 30, 2010; and
     (iii) an amount of US$1,500,000 to be paid at the direction of Seller to
Parent in the form of common stock of Graymark Healthcare, Inc. based on the
average of the closing NASDAQ sale price for the common stock for the twenty
(20) trading days prior to the closing on the Eastern Stock.
     The common stock issued as consideration for the Eastern Stock under
(iii) above will be subject to a 12-month lockup agreement that will prohibit
the transfer of the shares for a period of twelve months, and for the next
twelve months, Parent may only transfer 25% of the shares in any three month
period. For so long as Parent owns any of the stock issued in connection with
the acquisition of the Eastern Stock, Buyer shall cause Graymark Healthcare,
Inc. to allow a representative of Seller to be an advisory (non-voting) member
of Graymark’s board of directors provided, however, that such representative
must be acceptable to the Chairman of the Board of Directors of Graymark. Such
(non-voting) member of Graymark’s board of directors shall be entitled to all
notices of and written consents in lieu of meetings and may attend all meetings
of directors.
     4. Conditions
          (a) Buyer’s acquisition of the Somni Stock is subject to:
     (i) termination by Buyer at any time prior to 5:00 p.m. CDT on August 23,
2009 if Buyer, in its sole discretion, is not satisfied with its due diligence
investigation of somniTech, Inc. and somniCare, Inc.; and
     (ii) termination by Seller and Parent at any time before 10.00 a.m. CDT on
August 24, 2009 if an Australian court makes any order binding on Parent or
Seller to the effect that the sale cannot proceed.
          (b) Buyer’s acquisition of the Eastern Stock is subject to termination
by Buyer at any time prior to 5:00 p.m. CDT on September 15, 2009 if Buyer, in
its sole discretion, is not satisfied with its due diligence investigation of
Avastra Eastern Sleep Centers, Inc.

- 2 -



--------------------------------------------------------------------------------



 



     5. Cooperation
          (c) Each party will use reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary or
desirable under applicable law to consummate the transactions contemplated by
this Agreement. The parties agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary or desirable in order expeditiously to consummate
the transactions contemplated by this Agreement.
          (d) For a period of up to six months following the closing of the
acquisition of the Somni Stock, Seller shall provide billing services for
somniTech, Inc. and somniCare, Inc. in the same manner that it is providing such
services currently.
     6. Limitation on Liability.
          (e) Neither Parent nor the administrators of Parent shall have any
obligations or liabilities under this Agreement.
          (f) Buyer shall look solely to Seller and/or the common stock of
Graymark Healthcare, Inc delivered as consideration for the Eastern Interest and
whilst it is held in lockup under clause 3 above for satisfaction of Seller’s
obligations under this Agreement.
     7. Noncompete; Nonsolicitation
          (g) For a period of five (5) years after the closing of the
acquisition of the Somni Stock, Seller shall not, and shall cause its affiliates
not to, (i) engage, directly or indirectly, in any business that competes with
Buyer, somniTech, Inc., somniCare, Inc. or their affiliates in the states in
which somniTech, Inc. or somniCare, Inc. currently operates or (ii) solicit
employees of Buyer, somniTech, Inc., somniCare, Inc. or their affiliates.
          (h) For a period of five (5) years after the closing of the
acquisition of the Eastern Stock, Seller shall not, and shall cause its
affiliates not to, (i) engage, directly or indirectly, in any business that
competes with Buyer, Avastra Eastern Sleep Centers, Inc. or their affiliates in
the states in which Avastra Eastern Sleep Centers, Inc. currently operates or
(ii) solicit employees of Buyer, Avastra Eastern Sleep Centers, Inc. or their
affiliates.
     8. Successors and Assigns
     This Agreement is binding upon and inures to the benefit of the parties and
their respective successors, heirs, and permitted assigns. Buyer may assign any
and all of its rights and delegate its duties under this Agreement to one or
more of its affiliates but in no event shall Buyer be relieved of its
obligations under this Agreement by reason of such assignment.
     9. Governing Law
     The laws of the State of Oklahoma applicable to contracts made and to be
performed entirely within the State of Oklahoma shall govern all matters arising
out of or relating to this Agreement.
     10. Arbitration
     In the event of any dispute or any action or proceeding arising under or in
connection with this Agreement, the parties shall resolve such dispute only by
arbitration,

- 3 -



--------------------------------------------------------------------------------



 



conducted in Oklahoma City, Oklahoma, by the American Arbitration Association
pursuant to its Commercial Arbitration Rules.
     11. Counterparts
     This Agreement may be signed executed in any number of counterparts. A
counterpart may be a facsimile. Together all counterparts make up one document.
[Signature Pages to Follow]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as
of the date first written above.

     
SELLER:
  AVASTRAUSA, INC.
 
  By /S/ MILTON ERMAN
 
  Name: Milton Erman
 
  Title: President
 
   
PARENT
  AVASTRA SLEEP CENTRES LIMITED
 
  By /S/ JOHN SHEAHAN
 
  Name: John Sheahan
 
  Title: Administrator
 
   
BUYER:
  SDC HOLDINGS, LLC
 
  By /S/ STANTON NELSON
 
  Name: Stanton Nelson
 
  Title: CEO

